MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00728-CV

Ali Kafi Ford, Appellant                   Appealed from the 412th District Court
                                           of Brazoria County. (Tr. Ct. No.
v.                                         78218I). Opinion delivered Per Curiam.
Edgar A. Hulipas, Et Al, Appellees


TO THE 412TH DISTRICT COURT OF BRAZORIA COUNTY,
GREETINGS:

       Before our Court of Appeals on November 13, 2014, the cause upon appeal
to revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 6, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ali Kafi Ford.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, March 20,
2015.